Exhibit 21.1 LIST OF SUBSIDIARIES AND VARIABLE INTEREST ENTITY Name Place of Incorporation Ownership interest attributableto theCompany NCN Group Limited British Virgin Islands 100% NCN Media Services Limited British Virgin Islands 100% Linkrich Enterprise Advertising and Investment Limited Hong Kong 100% Cityhorizon Limited Hong Kong 100% NCN Group Management Limited Hong Kong 100% Crown Eagle Investment Limited Hong Kong 100% Crown Winner International Limited Hong Kong 100% Business Boom Investments Limited British Virgin Islands 100% NCN Huamin Management Consultancy (Beijing) Company Limited The PRC 100% Huizhong Lianhe Media Technology Co., Ltd. The PRC 100% Beijing Huizhong Bona Media Advertising Co., Ltd.* The PRC 100% * Yi Gao Shanghai Advertising Limited The PRC 100% Xingpin Shanghai Advertising Limited.* The PRC 100% * * Variable interest entity which the Company exerted 100% control through a set of commercial arrangements.
